Citation Nr: 0705373	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot 
condition, claimed as peripheral vascular disease. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.-Attorney


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran had active service from December 1942 to 
September 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for a bilateral 
foot condition.  


FINDING OF FACT

The veteran's bilateral foot condition, claimed as peripheral 
vascular disease, is not related to service. 


CONCLUSION OF LAW

A bilateral foot condition, claimed as peripheral vascular 
disease, was not incurred in or aggravated by active service, 
and may not be so presumed. 38 U.S.C.A. §§ 1110, 1112, 
5107(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for a bilateral foot 
condition, claimed as peripheral vascular disease, which he 
contends is a residual symptom of hospitalization for 
pneumonia during service.  In the alternative, the veteran 
attributes his peripheral vascular disease to hiking thirty-
one miles during service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by 
using applicable presumptions, if available. Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Current medical evidence demonstrates a diagnosis of 
peripheral vascular disease.  No conditions affecting the 
feet, varicose veins, cardiovascular system, or musculo-
skeletal structures of the feet or legs was noted at 
induction into service in November 1942.  The veteran was 
treated for acute cellulitis of the left heel in August 1943.  
Service medical records reflect no additional complaints of 
or treatment for conditions affecting the feet during 
service.  Although bilateral hallux valgus was noted at 
separation in September 1943, no other conditions were noted.  

The veteran has submitted a lay statement from his children, 
who attest that they recall a letter from a superior officer 
recognizing the veteran for completing a thirty-one mile hike 
despite pain in his feet.  They contend that this letter was 
destroyed in a house fire and is no longer available.  Also 
of record is an October 2001 opinion statement from the 
veteran's private physician, who notes that the veteran first 
sought treatment in March 2001 complaining of foot pain.  His 
private physician diagnosed peripheral vascular disease due 
to service.  The veteran has also submitted an opinion 
statement dated April 2003 which relates his peripheral 
vascular disease to his time served in the military.  

The veteran underwent a VA medical examination in May 2004.  
The examiner noted extreme redness in both feet with no 
palpable circulation.  The examiner diagnosed peripheral 
vascular disease and concluded that the veteran's disability 
is not related to service.  After additional development was 
accomplished, a VA medical opinion was obtained in January 
2005.  The examiner reviewed the veteran's claims file and 
noted that the veteran's peripheral pulses were "bounding" 
when he was examined in 1970.  The examiner further noted 
that the veteran's service medical records do not reflect any 
complaints or symptoms consistent with peripheral vascular 
disease.  In addition, the examiner noted that the veteran 
was more likely to develop peripheral vascular disease 
because he is a smoker and male. The examiner concluded that 
he was not able to medically support an etiological 
relationship between the veteran's peripheral vascular 
disease and service.  

Although the veteran currently suffers from peripheral 
vascular disease, the preponderance of the evidence is 
against a nexus between his current disability and active 
service.  The two medical opinion statements relating the 
veteran's current condition to service are of little 
probative value. The October 2001 opinion statement noted 
that no x-rays or lab tests were performed, and neither 
statement provides a medical basis for the conclusion that 
the veteran's current disability is related to service.  The 
opinions are clearly based on the veteran's reported history, 
and not by review of the evidence of record. 

There is no diagnosis or medical report of peripheral 
vascular disease documented in service.  The veteran did not 
seek treatment for peripheral vascular disease until March 
2001, more than fifty-seven years after separation from 
service.  Further, the veteran did not seek treatment for and 
was not diagnosed with peripheral vascular disease within the 
year after separating from service, thus, service incurrence 
may not be presumed.  38 C.F.R. § 3.309(b).  The criteria for 
a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for a bilateral foot condition, claimed as 
peripheral vascular disease, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated February 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
veteran was provided requisite notice regarding increased 
ratings and effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran a VA medical examination in May 2004 and a 
supplemental opinion in January 2005.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for bilateral foot 
condition, claimed as peripheral vascular disease, is denied. 




____________________________________________
J. E.DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


